Exhibit 10.15

CONFIDENTIAL TREATMENT REQUESTED

Date: November 9, 2015

TLO: CI/SN

MASSACHUSETTS INSTITUTE OF TECHNOLOGY

SYNLOGIC, INC.

EXCLUSIVE PATENT LICENSE AGREEMENT

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

TABLE OF CONTENTS

 

1. DEFINITIONS

     2  

2. GRANT OF RIGHTS

     7  

3. COMPANY DILIGENCE OBLIGATIONS

     9  

4. ROYALTIES AND PAYMENT TERMS

     10  

5. REPORTS AND RECORDS

     13  

6. PATENT PROSECUTION

     16  

7. INFRINGEMENT

     16  

8. INDEMNIFICATION AND INSURANCE

     18  

9. REPRESENTATIONS OR WARRANTIES

     19  

10. ASSIGNMENT

     19  

11. GENERAL COMPLIANCE WITH LAWS

     20  

12. TERMINATION

     21  

13. DISPUTE RESOLUTION

     23  

14. MISCELLANEOUS

     24  

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

i



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

MASSACHUSETTS INSTITUTE OF TECHNOLOGY

EXCLUSIVE PATENT LICENSE AGREEMENT

This Agreement, effective as of November 9, 2015 (the “EFFECTIVE DATE”), is
between the Massachusetts Institute of Technology (“M.I.T.”), a Massachusetts
non-profit corporation, with a principal office at 77 Massachusetts Avenue,
Cambridge, MA 02139-4307 and Synlogic, Inc. (“COMPANY”), a corporation with a
principal place of business at 130 Brookline Street, #201, Cambridge, MA 02139.
Individually, M.I.T. and COMPANY are a “Party” and collectively, M.I.T. and
COMPANY are the “Parties”.

R E C I T A L S

WHEREAS, M.I.T. is the owner of certain PATENT RIGHTS (as later defined herein)
relating to [***]; [***]; [***]; [***]; [***]; [***]; [***]; and [***], and has
the right to grant licenses under said PATENT RIGHTS;

WHEREAS, M.I.T. desires to have the PATENT RIGHTS developed and commercialized
to benefit the public and is willing to grant a license thereunder;

WHEREAS, COMPANY has represented to M.I.T., to induce M.I.T. to enter into this
Agreement, that COMPANY shall commit itself to a thorough, vigorous and diligent
program of exploiting the PATENT RIGHTS so that public utilization shall result
therefrom;

WHEREAS, COMPANY acknowledges its intention that such program of exploitation be
revenue generating, and COMPANY recognizes that M.I.T. is entitled to some
sharing of revenue, as specifically described under this Agreement or as may be
consistent with the spirit of what the Agreement attempts to capture at the time
of its execution, despite future changes in COMPANY’s corporate structure,
partnership or business model; and

WHEREAS, COMPANY desires to obtain a license under the PATENT RIGHTS upon the
terms and conditions hereinafter set forth.

NOW, THEREFORE, M.I.T. and COMPANY hereby agree as follows:

1. DEFINITIONS.

1.1 “AFFILIATE” shall mean, with respect to any person or ENTITY, any other
person or ENTITY that controls, is controlled by or is under common control with
the specified person or ENTITY. As used in this definition, the term ‘control’
means: (a) direct or indirect control of at least fifty percent (50%) of the
voting stock of an ENTITY; or (b) in the absence of ownership of at least fifty
percent (50%) of the voting stock of the ENTITY, or in the case of a
non-corporate ENTITY or person, possession of, directly or indirectly, the power
to direct or cause the direction of the management and policies of such person
or ENTITY.

1.2 “APPLICABLE SHARING PERCENTAGE” shall mean (a) [***] percent ([***]%) from
the EFFECTIVE DATE to the first anniversary of the EFFECTIVE DATE and (b) [***]
percent ([***]%) from and after the first anniversary of the EFFECTIVE DATE.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

2



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

1.3 “ENTITY” shall mean any corporation, association, partnership (general or
limited), joint venture, trust, estate, limited liability company, limited
liability partnership or other legal entity or organization.

1.4 “EXCLUSIVE PERIOD” shall mean the period of time set forth in Section 2.2.

1.5 “FIELD” shall mean the THERAPEUTIC FIELD OF USE, the THERANOSTIC FIELD OF
USE, or the INTERNAL RESEARCH FIELD OF USE, where such FIELDS are further
defined as:

A. “THERAPEUTIC FIELD” means the use of genetically modified prokaryotic
organisms to treat and/or prevent disease, disorders and/or conditions by:
(1) in vivo delivery of such prokaryotic organisms to a subject; or
(2) treatment of a subject’s sample by ex vivo contact with such genetically
modified prokaryotic organisms coupled with a subsequent in vivo delivery to
said subject of at least a portion of the treated sample or by-product thereof,
and for the avoidance of any doubt expressly excludes:

(a) the use of such genetically modified prokaryotic organisms to manufacture
biologic agents (e.g., peptide, protein, antibody or nucleic acid) for
commercialization;

(b) any manufacture (including making, having made, using selling, offering for
sale or importing) of diagnostic products using genetically modified prokaryotic
organisms;

(c) any exclusive right to conduct research and/or development; and

(d) any right to exclude others from the manufacture (make and have made), use,
sale, offer for sale or importation of RESEARCH TOOLS. For the avoidance of
doubt, this Section 1.5(A)(d) shall not limit COMPANY’s ability to exclusively
practice the PATENT RIGHTS in the FIELDS licensed hereunder.

B. “THERANOSTIC FIELD” means the use of a LICENSED PRODUCT to sense or report
how a THERAPEUTIC LICENSED PRODUCT affects the in vivo environment and/or
disease condition. For the avoidance of doubt, the THERANOSTIC FIELD expressly
excludes the use of a LICENSED PRODUCT to (1) diagnose a disease or condition or
(2) predict the course of a disease or condition which is not being treated by a
THERAPEUTIC LICENSED PRODUCT.

C. “INTERNAL RESEARCH FIELD” means the practice of the PATENT RIGHTS or use of a
RESEARCH TOOL for COMPANY’s internal research and development.

1.6 “IMPROVEMENT” shall mean any patentable invention that:

(i) is made under an M.I.T. research program in which [***];

(ii) is disclosed to the M.I.T. Technology Licensing Officer within two
(2) years of the EFFECTIVE DATE;

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

3



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

(iii) is dominated by claims of the PATENT RIGHTS licensed under the this
Agreement and listed in Appendix A as of the EFFECTIVE DATE; and

(iv) is available for licensing after satisfaction of any obligations to third
parties including without limitation sponsors of the research leading to such
invention.

1.7 “LICENSED PRODUCT” shall mean any product that, in whole or in part:

(i) absent the license granted hereunder, would infringe one or more claims of
the PATENT RIGHTS; or

(ii) is manufactured by using a LICENSED PROCESS or that, when used, practices a
LICENSED PROCESS.

1.8 “LICENSED PROCESS” shall mean any process that, absent the license granted
hereunder, would infringe one or more claims of the PATENT RIGHTS or which uses
a LICENSED PRODUCT.

1.9 “NET SALES” shall mean the gross amount billed by COMPANY and its AFFILIATES
for LICENSED PRODUCTS and LICENSED PROCESSES, less the following:

(i) customary trade, quantity, or cash discounts to the extent actually allowed
and taken;

(ii) amounts repaid or credited by reason of rejection or return;

(iii) to the extent separately stated on purchase orders, invoices, or other
documents of sale, any taxes, tariffs, duties or other governmental charges
levied on the production, sale, transportation, delivery, or use of a LICENSED
PRODUCT or LICENSED PROCESS which is paid by or on behalf of COMPANY; and

(iv) outbound transportation, delivery and packaging costs prepaid or allowed
and costs of insurance in transit.

No deductions shall be made for commissions paid to individuals whether they be
with independent sales agencies or regularly employed by COMPANY and on its
payroll, or for cost of collections. NET SALES shall occur on the date of
billing for a LICENSED PRODUCT or LICENSED PROCESS. If a LICENSED PRODUCT or a
LICENSED PROCESS is distributed at a discounted price that is substantially
lower than the customary price charged by COMPANY, or distributed for non-cash
consideration (whether or not at a discount), NET SALES shall be calculated
based on the non-discounted amount of the LICENSED PRODUCT or LICENSED PROCESS
charged to an independent third party during the same REPORTING PERIOD or, in
the absence of such sales, on the fair market value of the LICENSED PRODUCT or
LICENSED PROCESS.

Non-monetary consideration shall not be accepted by COMPANY, any AFFILIATE, or
any SUBLICENSEE for any LICENSED PRODUCTS or LICENSED PROCESSES without the
prior written consent of M.I.T.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

4



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

In the case of transfer of LICENSED PRODUCTS between COMPANY and an AFFILIATE or
SUBLICENSEE and an AFFILIATE for which there is subsequent sale to a third party
end use, NET SALES will be calculated based on the invoice amount when sold to
the third party end user. For the avoidance of doubt, if COMPANY or an AFFILIATE
or SUBLICENSEE consumes a LICENSED PRODUCT or practices a LICENSED PROCESS in an
activity associated with performing a service for a third party (including any
testing), NET SALES will be calculated on all gross amounts billed to said third
party at the earliest date of invoice, shipment or payment for all activity
associated with the performance of said service.

1.10 “PATENT CHALLENGE” shall mean a challenge to the validity, patentability,
enforceability and/or non-infringement of any of the PATENT RIGHTS (as defined
below) or otherwise opposing any of the PATENT RIGHTS.

1.11 “PATENT RIGHTS” shall mean:

(a) the United States and international patents listed on Appendix A;

(b) the United States and international patent applications and/or provisional
applications listed on Appendix A and the resulting patents;

(c) any patent applications resulting from the provisional applications listed
on Appendix A, and any divisionals, continuations, continuation-in-part
applications, and continued prosecution applications (and their relevant
international equivalents) of the patent applications listed on Appendix A and
of such patent applications that result from the provisional applications listed
on Appendix A, to the extent the claims are directed to subject matter
specifically described in the patent applications listed on Appendix A, and the
resulting patents;

(d) any patents resulting from reissues, reexaminations, or extensions (and
their relevant international equivalents) of the patents described in (a), (b),
and (c) above; and

(e) international (non-United States) patent applications and provisional
applications filed after the EFFECTIVE DATE and the relevant international
equivalents to divisionals, continuations, continuation-in-part applications and
continued prosecution applications of the patent applications to the extent the
claims are directed to subject matter specifically described in the patents or
patent applications referred to in (a), (b), (c), and (d) above, and the
resulting patents.

1.12 “RESEARCH SUPPORT PAYMENTS” shall mean payments actually received by
COMPANY or an AFFILIATE from a SUBLICENSEE for the purposes of funding the costs
of bona fide research and development activities directed toward products and
processes, including LICENSED PRODUCTS and/or LICENSED PROCESSES, but only to
the extent that COMPANY or such AFFILIATE can demonstrate that (i) such costs
are incurred after the date of such SUBLICENSE pursuant to a written research
and development plan and budget, both as mutually agreed between COMPANY or such
AFFILIATE and such SUBLICENSEE, and (ii) such payments are only used to pay for:
(a) the purchase, lease or use of equipment, supplies, raw materials, products
or services, or (b) the use of employees and/or consultants, to achieve a bona
fide research and/or development goal for the commercialization of products and
processes, including LICENSED PRODUCTS and/or LICENSED PROCESSES, as indicated
for example by their inclusion as specific line items in the research and
development plan.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

5



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

1.13 “RESEARCH TOOL” shall mean M.I.T. owned plasmids, vectors, viruses or
nucleic acid fragments.

1.14 “REPORTING PERIOD” shall begin on the first day of each calendar quarter
and end on the last day of such calendar quarter.

1.15 “SISTER AGREEMENT” shall mean that certain Exclusive License Agreement by
and among Trustees of Boston University, M.I.T. and COMPANY, dated on or about
the date hereof, as amended or modified from time to time.

1.16 “SUBLICENSE” means (i) any right granted, license given or agreement
entered into formally or de facto by COMPANY or AFFILIATES to or with another
person or entity, under or with respect to the rights granted to COMPANY and
AFFILIATES under Section 2.1 of this Agreement or otherwise permitting the
development, manufacture, marketing, distribution, use and/or sale of LICENSED
PRODUCTS and/or LICENSED PROCESSES; (ii) any option or other right granted by
COMPANY to any other person or entity to negotiate for or receive any of the
rights described under clause (i); or (iii) any standstill or similar obligation
undertaken by COMPANY or AFFILIATES toward another person or ENTITY not to grant
any of the rights described in clause (i) or (ii) to any third party, in each
case regardless of whether such grant of rights, license given or agreement
entered into is referred to or is described as a sublicense.

1.17 “SUBLICENSE INCOME” shall mean any payments that COMPANY, an AFFILIATE, or
the stockholders of such COMPANY or AFFILIATE, receive from a SUBLICENSEE as
consideration for a SUBLICENSE of the PATENT RIGHTS granted to COMPANY and
AFFILIATES under Section 2.1 of this Agreement with respect to the research,
development, manufacture, marketing, distribution, use and/or sale of a LICENSED
PRODUCT and/or LICENSED PROCESSES, including without limitation initial
payments, closing payments, license fees, milestone payments (net of any amount
due to M.I.T. under Section 4.1(c) for a substantially identical milestone
event), license maintenance fees, option exercise payments and other payments,
regardless of how such payments are defined, but specifically excluding
(i) royalties on NET SALES, (ii) RESEARCH SUPPORT PAYMENTS, (iii) payments
received and applied to any out-of-pocket expenses related to the filing,
prosecution, protection, defense, enforcement and maintenance of patents and
patent applications and (iv) payments made as consideration for the issuance of
equity or debt securities of COMPANY or AFFILAITES at fair market value
(excluding amounts in excess of the fair market value of such securities).

1.18 “SUBLICENSEE” shall mean any non-AFFILIATE ENTITY granted a SUBLICENSE of
the rights granted under Section 2.1.

1.19 “TERM” shall mean the term of this Agreement, which shall commence on the
EFFECTIVE DATE and shall remain in effect until the expiration or abandonment of
all issued patents and filed patent applications within the PATENT RIGHTS,
unless earlier terminated in accordance with the provisions of this Agreement.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

6



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

1.20 “TERRITORY” shall mean Worldwide.

1.21 “THERAPEUTIC LICENSED PRODUCT” shall mean a LICENSED PRODUCT used in the
THERAPEUTIC FIELD.

2. GRANT OF RIGHTS.

2.1 License Grants. Subject to the terms of this Agreement, M.I.T. hereby grants
to COMPANY and its AFFILIATES for the TERM a royalty-bearing license under the
PATENT RIGHTS to develop, make, have made, use, sell, offer to sell, lease, and
import LICENSED PRODUCTS in the FIELD in the TERRITORY and to develop and
perform LICENSED PROCESSES in the FIELD in the TERRITORY. For clarity, the
license granted to COMPANY under this Section 2.1 includes the right to have
some or all of COMPANY’S rights or obligations under this Agreement exercised or
performed by one or more of COMPANY’S AFFILIATES, on COMPANY’S behalf.

2.2 Exclusivity in the Therapeutic and Theranostic Fields. In order to establish
an exclusive period for COMPANY in the THERAPEUTIC and THERANOSTIC FIELDS,
M.I.T. agrees that it shall not grant any other license under the PATENTS RIGHTS
to make, have made, use, sell, lease and import LICENSED PRODUCTS in the
THERAPEUTIC or THERANOSTIC FIELDS in the TERRITORY or to perform LICENSED
PROCESSES in the THERAPEUTIC or THERANOSTIC FIELDS in the TERRITORY during the
TERM.

For the avoidance of doubt, the license granted to COMPANY in the INTERNAL
RESEARCH FIELD shall be non-exclusive.

2.3 Limited Term Option to Improvements.

(a) To the extent that an IMPROVEMENT is available for licensing, and subject to
the consent of M.I.T.’s Principal Investigator, M.I.T. hereby grants to COMPANY
a first option (the “OPTION”) to add M.I.T.’s interest in such IMPROVEMENT to
this Agreement, by amendment, in accordance with this Section 2.3.

(b) Promptly after the M.I.T. Technology Licensing Office receives disclosure of
an IMPROVEMENT, the M.I.T. Technology Licensing Office shall notify COMPANY in
writing of the IMPROVEMENT, furnishing COMPANY a copy of the invention
disclosure and/or any related patent application(s). Such invention disclosure
and any related patent application(s) shall be kept confidential by COMPANY.
Notwithstanding the foregoing, M.I.T. shall be under no obligation to file
patent applications for any IMPROVEMENT unless COMPANY exercises its OPTION with
respect to such IMPROVEMENT.

(c) COMPANY may exercise its OPTION to obtain a license to patent rights on such
IMPROVEMENT by notifying M.I.T. thereof in writing within ninety (90) days after
M.I.T.’s notice of such IMPROVEMENT (the “OPTION PERIOD”). If COMPANY does not
exercise its OPTION within the OPTION PERIOD, COMPANY’s rights under this
Section 2.3 shall expire and M.I.T. shall be free to license such IMPROVEMENT to
any third party.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

7



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

(d) For each OPTION so exercised, COMPANY will pay M.I.T. an Improvement
Addition Fee of [***] Dollars ($[***]) (the “Improvement Addition Fee”), and
shall be responsible for the payment of fees and costs relating to the filing,
prosecution and maintenance of the patent rights covering such IMPROVEMENT. Upon
COMPANY’S exercise of such right and payment of the Improvement Addition Fee,
the parties shall amend this Agreement to add the patent application(s) covering
such IMPROVEMENT under applicable terms and conditions.

2.4 Sublicenses. COMPANY shall have the right to grant SUBLICENSES of (a) its
exclusive rights to develop, make, have made, use, sell, offer to sell, lease,
and import LICENSED PRODUCTS in the THERAPEUTIC and THERANOSTIC FIELDS in the
TERRITORY and to develop and perform LICENSED PROCESSES in the THERAPEUTIC and
THERANOSTIC FIELDS in the TERRITORY, as granted under Section 2.1 and; (b) the
non-exclusive right to practice the PATENT RIGHTS or use RESEARCH TOOLS for
internal research and development; only during the EXCLUSIVE PERIOD. Such
SUBLICENSES may extend past the expiration date of the EXCLUSIVE PERIOD, but any
exclusivity of such SUBLICENSE shall expire upon the expiration of the EXCLUSIVE
PERIOD. COMPANY shall incorporate terms and conditions into its SUBLICENSE
agreements sufficient to enable COMPANY to comply with this and any other
Agreement between COMPANY and M.I.T. and any third parties. COMPANY shall also
include provisions in all SUBLICENSES to provide that in the event that
SUBLICENSEE brings a PATENT CHALLENGE against M.I.T. or assists another party in
bringing a PATENT CHALLENGE against M.I.T. (except as required under a court
order or subpoena) then COMPANY may terminate the sublicense. COMPANY shall
promptly furnish M.I.T. with a fully signed photocopy of any SUBLICENSE
agreement which may be redacted to preserve any confidential information of the
parties thereto. Upon termination of this Agreement for any reason, any
SUBLICENSEE not then in default shall have the right to seek a license from
M.I.T. M.I.T. agrees to negotiate such licenses in good faith under reasonable
terms and conditions.

For clarity, any AFFILIATE’S right to practice under any of the PATENT RIGHTS
shall be deemed to be a SUBLICENSE if, and at such time as, such AFFILIATE
ceases to be an AFFILIATE of COMPANY.

2.5 U.S. Manufacturing. COMPANY agrees that any LICENSED PRODUCTS used or sold
in the United States will be manufactured substantially in the United States.

2.6 Retained Rights.

(a) Research and Educational Use. M.I.T. retains the right on behalf of itself
and all other non-profit research institutions to practice under the PATENT
RIGHTS for research, teaching, and educational purposes.

(b) Federal Government. COMPANY acknowledges that the U.S. federal government
retains a royalty-free, non-exclusive, non-transferable license to practice any
government-funded invention claimed in any PATENT RIGHTS as set forth in 35
U.S.C. §§ 201-211, and the regulations promulgated thereunder, as amended, or
any successor statutes or regulations.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

8



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

2.7 No Additional Rights. Nothing in this Agreement shall be construed to confer
any rights upon COMPANY by implication, estoppel, or otherwise as to any
technology or patent rights of M.I.T. or any other entity other than the PATENT
RIGHTS, regardless of whether such technology or patent rights shall be dominant
or subordinate to any PATENT RIGHTS.

3. COMPANY DILIGENCE OBLIGATIONS.

3.1 Diligence Requirements. COMPANY shall use diligent efforts, or shall cause
its AFFILIATES to use diligent efforts, to develop LICENSED PRODUCTS or LICENSED
PROCESSES and to introduce LICENSED PRODUCTS or LICENSED PROCESSES into the
commercial market; thereafter, COMPANY or its AFFILIATES shall make LICENSED
PRODUCTS or LICENSED PROCESSES reasonably available to the public. Specifically,
COMPANY or AFFILIATE (or SUBLICENSEE, where applicable) shall fulfill the
following obligations:

(a) Within six (6) months after the EFFECTIVE DATE, COMPANY shall furnish M.I.T.
with a document covering the principal research and development activities to be
achieved in order to bring LICENSED PRODUCTS and LICENSED PROCESSES to market.

(b) Within five (5) days of the EFFECTIVE DATE, COMPANY shall furnish M.I.T.
with a list of management team members.

(c) Within sixty (60) days after the end of each calendar year, COMPANY shall
furnish M.I.T. with a written report (consistent with Section 5.1(a)) on the
progress of its efforts during the immediately preceding calendar year to
develop and commercialize LICENSED PRODUCTS or LICENSED PROCESSES. Following
first commercial sale of a LICENSED PRODUCT and/or a first commercial
performance of a LICENSED PROCESS, such report shall also contain a discussion
of sales projections for the year in which the report is submitted.

(d) On or before [***], COMPANY (or an AFFILIATE or SUBLICENSEE) shall [***].
COMPANY shall submit written notice of such [***] to M.I.T.

(e) COMPANY shall be responsible for [***] according to the following schedule:

 

[***]

     [***]  

[***]

     [***]  

[***]

     [***]  

(f) On or before [***], COMPANY (or an AFFILIATE or SUBLICENSEE) shall [***].

(g) COMPANY (or an AFFILIATE or SUBLICENSEE) shall [***] on or before [***].

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

9



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

(h) COMPANY, AFFILIATES or SUBLICENSEES shall make NET SALES according to the
following schedule:

 

[***]

     $[***]  

[***]

     $[***]  

[***]

     $[***]  

[***] and [***] thereafter

     $[***]  

3.2 Notice of Delay. If COMPANY learns that it will not meet a diligence
obligation under Section 3.1 by its scheduled date, COMPANY shall notify M.I.T.,
and representatives of each party will meet to review the reasons for
anticipated delay and discuss in good faith a potential revision to the
diligence obligations and enter into a written amendment to this Agreement with
respect to any mutually agreed upon changes. In the event that M.I.T. and
COMPANY cannot agree on a revision or other remedy, M.I.T. may treat the failure
to meet a diligence obligation under Section 3.1 as a material breach in
accordance with Section 12.3(b).

4. ROYALTIES AND PAYMENT TERMS.

4.1 Consideration for Grant of Rights.

(a) License Issue Fee and Patent Cost Reimbursement. COMPANY shall pay to M.I.T.
on the EFFECTIVE DATE a license issue fee of fifty thousand dollars ($50,000)
and, in accordance with Section 6.3, shall reimburse M.I.T. for its actual
expenses incurred as of the EFFECTIVE DATE in connection with obtaining the
PATENT RIGHTS. These payments are nonrefundable.

(b) License Maintenance Fees. COMPANY shall pay to M.I.T. the following license
maintenance fees on the dates set forth below:

 

January 1, 2017

     $[***]  

January 1, 2018

     $[***]  

January 1, 2019

     $[***]  

January 1, 2020

     $[***]  

January 1, 2021 and

  

Every January 1 thereafter

     $50,000  

This annual license maintenance fee is nonrefundable; however, the license
maintenance fee may be credited to running royalties subsequently due on NET
SALES earned during the same calendar year, if any. License maintenance fees
paid in excess of running royalties due in such calendar year shall not be
creditable to amounts due for future years.

(c) Milestone Payments. COMPANY shall pay to M.I.T. the following Payments
within thirty (30) days following the achievement of the Milestone Events set
forth

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

10



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

below for [***], regardless of whether such milestone is achieved by COMPANY or
by an AFFILIATE or a SUBLICENSEE:.

 

Milestone Event

  

Achievement Date

       

Payment Due

[***]    On or prior to [***]       $[***]    On or after [***] and on or prior
to [***]       $[***]    On or after [***] and on or before [***]       $[***]
[***]    On or prior to [***]       $[***]    On or after [***] and on or before
[***]       $[***]    On or after [***]and on or before[***]       $[***] [***]
   On or prior to [***]       $[***]    On or after [***] and on or before [***]
      $[***]

If COMPANY receives a payment constituting SUBLICENSE INCOME that is directly
attributable to the occurrence of a Milestone Event or circumstance
substantially equivalent to such Milestone Event and COMPANY has paid or is
obligated to pay to M.I.T. its due share of such payment under Section 4.1(g) of
this Agreement, such payment of SUBLICENSE INCOME shall be fully creditable
against the Milestone Payment due to MIT under this Section 4.1(c) such that
M.I.T. shall receive either the total value of its due share of SUBLICENSE
INCOME only or it’s due share of the Milestone Payment only, whichever is
greater, but not the sum of both amounts.

Moreover, in the event that COMPANY is obligated to make a Milestone Payment to
the Licensor under the SISTER AGREEMENT (as defined therein) after achievement
of a Milestone Event that corresponds to an identical or substantially
equivalent Milestone Event under this Agreement, then COMPANY may deduct an
amount equal to [***] percent ([***]%) of such Milestone Payment due to Licensor
from the Milestone Payment due M.I.T. hereunder. Notwithstanding all Sections
foregoing, the Milestone Payment actually paid to M.I.T. may never be less than
[***] percent ([***]%) of the Milestone Payment defined hereunder.

As used herein a “substantially equivalent” Milestone Event shall mean the
achievement of a functionally equivalent developmental goal for [***]; for
example, [***] is a substantially identical Milestone Event as [***], as all
recognize substantially equivalent [***].

(d) Running Royalties. COMPANY shall pay to M.I.T. a running royalty of [***]
percent ([***]%) of NET SALES in the THERAPEUTIC FIELD and [***] percent
([***]%) of NET SALES in the THERANOSTIC FIELD. In the event that a single
LICENSED

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

11



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

PRODUCT or LICENSED PROCESS is sold for use in both the THERAPEUTIC FIELD and
the THERANOSTIC FIELD, only the higher royalty ([***]%) shall be due. Running
royalties shall be payable for each REPORTING PERIOD and shall be due to M.I.T.
within sixty (60) days of the end of each REPORTING PERIOD.

(e) Royalty Stacking. If, after the EFFECTIVE DATE,COMPANY incurs the obligation
to pay running royalties to one or more third parties pursuant to one or more
licenses to intellectual property rights entered into by COMPANY to exploit, or
avoid or settle claims of infringement of such rights by the practice of, the
PATENT RIGHTS as determined by COMPANY in its reasonable discretion (“Third
Party Royalties”), then COMPANY may deduct an amount equal to [***] percent
([***]%) of any Third Party Royalties from any running royalties due M.I.T.
hereunder if and only if the third party is not an AFFILIATE or SUBLICENSEE. For
clarity, royalty payments may constitute Third Party Royalties if and only if
the third party agrees to and accepts a provision at least as deductive as this
Section 4.1(e).

Notwithstanding the foregoing, running royalties otherwise due M.I.T. may never
be less than [***] percent ([***]%) of the running royalties that would be
payable absent the effects of this Section 4.1(e).

(f) Compulsory Licenses. COMPANY or its SUBLENSEE(S) (as applicable) will
promptly notify M.I.T. should a compulsory license be granted, or be the subject
of a possible grant, by COMPANY or a SUBLICENSEE to a third party under the
applicable laws, rules, regulations, guidelines, or other directives of any
governmental or supranational agency in the TERRITORY under the PATENT RIGHTS,
and the total amount payable under Section 4.1(d) with respect to running
royalties in such country will be adjusted to match any lower amount such third
party may be allowed to pay with respect to the NET SALES of such LICENSED
PRODUCT in such country.

(g) Sharing of SUBLICENSE INCOME. COMPANY shall pay M.I.T. the APPLICABLE
SHARING PERCENTAGE of all SUBLICENSE INCOME received by COMPANY or AFFILIATES,
so long as such SUBLICENSE INCOME is received in consideration for (i) the grant
and maintenance of such SUBLICENSE (whether or not such SUBLICENSE also includes
a grant to rights, technologies, or items of value not granted under this
Agreement); or (ii) the SUBLICENSEE’s practice of the PATENT RIGHTS. Such amount
shall be payable for each REPORTING PERIOD and shall be due to M.I.T. within
sixty (60) days of the end of each REPORTING PERIOD. In the event that COMPANY
is obligated to share certain SUBLICENSE INCOME payments under the SISTER
AGREEMENT to the Licensor (as defined therein) pursuant to that Agreement, then
COMPANY may deduct an amount equal to [***] percent ([***]%) of SUBLICENSE
INCOME from the amounts due hereunder. Notwithstanding the foregoing, the
SUBLICENSE INCOME due M.I.T. may never be less than [***] percent ([***]%) of
the amount that would be payable absent the effects of this paragraph.

(h) Consequences of a PATENT CHALLENGE. In the event that (i) COMPANY or any of
its AFFILIATES brings a PATENT CHALLENGE against M.I.T., or (ii) COMPANY or any
of its AFFILIATES assists another party in bringing a PATENT CHALLENGE against
M.I.T. (except as required under a court order or subpoena), and (iii)

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

12



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

M.I.T. does not choose to exercise its rights to terminate this Agreement
pursuant to Section 12.4, then the running royalties due hereunder shall be
doubled for the remainder of the term of the agreement. In the event that such a
PATENT CHALLENGE is successful, COMPANY will have no right to recoup any
royalties paid during the period of challenge. In the event that a PATENT
CHALLENGE is unsuccessful, COMPANY shall reimburse M.I.T. for all reasonable
legal fees and expenses incurred in its defense against the PATENT CHALLENGE.

(i) No Multiple Royalties. If the manufacture, use, lease, or sale of any
LICENSED PRODUCT or the performance of any LICENSED PROCESS is covered by more
than one of the PATENT RIGHTS, multiple royalties shall not be due.

4.2 Payments.

(a) Method of Payment. All payments under this Agreement should be made payable
to “Massachusetts Institute of Technology” and sent to the address identified in
Section 14.1. Each payment should reference this Agreement and identify the
obligation under this Agreement that the payment satisfies. If COMPANY elects to
make payments by wire, COMPANY will pay all fees associated with processing the
wired payment and will follow the wire instructions below:

 

Bank

     [***]  

Account Name:

     [***]  

WIRE Routing #:

     [***]  

ACH Routing #:

     [***]  

Account Number:

     [***]  

SWIFT CODE:

     [***]  

(b) Payments in U.S. Dollars. All payments due under this Agreement shall be
drawn on a United States bank and shall be payable in United States dollars.
Conversion of foreign currency to U.S. dollars shall be made at the conversion
rate existing in the United States (as reported in by the Federal Reserve Bank
of St. Louis) on the last working day of the calendar quarter of the applicable
REPORTING PERIOD. Such payments shall be without deduction of exchange,
collection, or other charges, and, specifically, without deduction of
withholding or similar taxes or other government imposed fees or taxes, except
as permitted in the definition of NET SALES.

(c) Late Payments. Any payments by COMPANY that are not paid on or before the
date such payments are due under this Agreement shall bear interest at the lower
of (a) [***] percent ([***]%) per month and (b) the maximum rate allowed by law.

5. REPORTS AND RECORDS.

5.1 Reports.

(a) Before First Commercial Sale. Prior to the first commercial sale of any
LICENSED PRODUCT or first commercial performance of any LICENSED PROCESS,
COMPANY shall deliver reports to M.I.T. annually, within sixty (60) days of the
end of each calendar year, concerning a summary of those activities directed
toward promoting the sale and use of LICENSED PRODUCTS and LICENSED SERVICES
during the immediately preceding calendar year.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

13



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

(b) After First Commercial Sale. After the first commercial sale of a LICENSED
PRODUCT or first commercial performance of a LICENSED PROCESS, COMPANY shall
deliver reports to M.I.T. within sixty (60) days of the end of each REPORTING
PERIOD, containing:

(i) the number of LICENSED PRODUCTS sold, leased or distributed by COMPANY, its
AFFILIATES and SUBLICENSEES to independent third parties in each country, and,
if applicable, the number of LICENSED PRODUCTS used by COMPANY, its AFFILIATES
and SUBLICENSEES in the provision of services in each country;

(ii) a description of LICENSED PROCESSES performed by COMPANY, its AFFILIATES
and SUBLICENSEES in each country as may be pertinent to a royalty accounting
hereunder;

(iii) the gross price charged by COMPANY, its AFFILIATES and SUBLICENSEES for
each LICENSED PRODUCT and, if applicable, the gross price charged for each
LICENSED PRODUCT used to provide services in each country; and the gross price
charged for each LICENSED PROCESS performed by COMPANY, its AFFILIATES and
SUBLICENSEES in each country;

(iv) calculation of NET SALES for the applicable REPORTING PERIOD in each
country, including a listing of applicable deductions;

(v) total royalty payable on NET SALES in U.S. dollars, together with the
exchange rates used for conversion;

(vi) the amount of SUBLICENSE INCOME received by COMPANY from each SUBLICENSEE
and the amount due to M.I.T. from such SUBLICENSE INCOME, including an itemized
breakdown of the sources of income comprising the SUBLICENSE INCOME; and

(vii) the number of sublicenses entered into for the PATENT RIGHTS, LICENSED
PRODUCTS and/or LICENSED PROCESSES.

If no amounts are due to M.I.T. for any REPORTING PERIOD, the report shall so
state.

5.2 Financial Statements. On or before the ninetieth (90th) day following the
close of COMPANY’s fiscal year, COMPANY shall provide M.I.T. with COMPANY’s
financial statements for the preceding fiscal year including, at a minimum, a
balance sheet and an income statement, certified by COMPANY’s treasurer or chief
financial officer or by an independent auditor. Notwithstanding the foregoing,
the obligations contained in this Section 5.2 which pertain to financial
statements will terminate upon the consummation of the Licensee’s Initial Public
Offering.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

14



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

5.3 Other Reports. Promptly upon written request of the M.I.T. or as otherwise
required by the terms of this Agreement, COMPANY will provide to M.I.T. any
annual report to stockholders of COMPANY or, if there is no annual report to
stockholders, any changes to the management team.

5.4 Records. COMPANY shall maintain, and shall cause its AFFILIATES and
SUBLICENSEES to maintain, complete and accurate records relating to the rights
and obligations under this Agreement and any amounts payable to M.I.T. in
relation to this Agreement, which records shall contain sufficient information
to permit M.I.T. to confirm the accuracy of any reports delivered to M.I.T. and
compliance in other respects with this Agreement. The relevant party shall
retain such records for at least five (5) years following the end of the
calendar year to which they pertain. M.I.T. may, upon five (5) business days
advance written notice specifying any time of day during COMPANY’S business
hours (or if COMPANY has no set business hours then during the hours of 8AM to
4PM), either itself or using a third party agent, audit COMPANY’S books and
records at COMPANY’s place of business for the purpose of verifying COMPANY’S
reports and compliance by COMPANY in all other respects with this Agreement. In
no event shall such audits be conducted hereunder more frequently than once
every twelve (12) months and in no case shall M.I.T. be permitted to repeat an
audit of books for a period previously audited unless COMPANY has undergone a
restatement of its records for that period. Notwithstanding the foregoing,
COMPANY will grant M.I.T., or its auditor, access to all of COMPANY’S records
for all prior periods to the extent necessary to perform a proper audit. If any
audit identifies an underpayment by COMPANY, COMPANY will promptly pay the
underpayment to M.I.T. including interest as provided for in Section 4.2(c). If
any audit identifies an overpayment by COMPANY, COMPANY may deduct such
overpayment from the next scheduled payments due M.I.T. until such overpayment
has been recovered by COMPANY. If any audit leads to the discovery of an
underpayment in respect of any REPORTING PERIOD of more than five percent
(5%) between amounts due in respect of such quarter and amounts reported to be
due by COMPANY in its quarterly report for such quarter or otherwise reveals a
previously undisclosed material breach of this Agreement, COMPANY will, within
thirty (30) days after written notice from M.I.T., reimburse M.I.T. for all of
its costs related to the audit. Otherwise, any audit will be at the M.I.T.’s
expense. COMPANY will, in any event and without regard to the size of the
discrepancy, immediately pay to the M.I.T. the amount of any previous
underpayment, including interest from the time such amount was due until paid in
full. Any audit conducted pursuant to this Section 5.4 will be conducted, at
M.I.T.’s option, by M.I.T. itself or by an auditor selected by M.I.T. For the
avoidance of any doubt, M.I.T.’s right to audit books under this Section 5.4
applies to all AFFILIATES that sell LICENSED PRODUCTS or practice LICENSED
PROCESSES and to all SUBLICENSEES to the same extent that it applies to COMPANY.
Failure by COMPANY, an AFFILIATE or a SUBLICENSEE to permit M.I.T. to conduct an
audit as set forth in this Section 5.4 will immediately give M.I.T. the right to
suspend the non-compliant party’s rights under the PATENT RIGHTS until such time
as said party becomes compliant with this Section 5.4. M.I.T.’s right to audit
COMPANY’S books in accordance with this Section 5.4 will extend for three
(3) years after the expiration or termination of this Agreement for any reason.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

15



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

6. PATENT PROSECUTION.

6.1 Responsibility for PATENT RIGHTS. M.I.T. will, using patent attorneys
selected by it, use commercially reasonable efforts to apply for, seek issuance
of and maintain PATENT RIGHTS during the Term in the United States and such
other countries as are agreed to by M.I.T. and COMPANY in writing or as COMPANY
may request in writing; provided that: (a) COMPANY will cooperate with M.I.T. in
such filing, prosecution and maintenance; and (b) COMPANY will be given at least
thirty (30) days to advise and comment upon such filings, prosecution,
maintenance and actions as are undertaken by M.I.T. M.I.T. shall give due
consideration to any recommendations made by the COMPANY concerning the patent
filing and prosecution processes and decisional matters. M.I.T. shall direct its
patent counsel to include COMPANY on all prosecution correspondence and c)
provide to COMPANY copies of all communications between patent counsel and any
foreign associates responsible for the filing, prosecution and/or maintenance of
any foreign PATENT RIGHTS pertaining to PATENT RIGHTS. COMPANY further
acknowledges and agrees that M.I.T. may file for and obtain patent protection in
countries that are not of interest to COMPANY. In such case, if COMPANY has
elected to not reimburse M.I.T. for Patent Costs associated with such filings,
M.I.T. may immediately remove any or all of such patents and patent applications
from this Agreement for the remainder of the Term.

6.2 Payment of Expenses. Payment of all fees and costs, including attorneys’
fees, relating to the filing, prosecution and maintenance of the PATENT RIGHTS
shall be the responsibility of COMPANY, whether such amounts were incurred
before or after the EFFECTIVE DATE. COMPANY shall reimburse all amounts due
pursuant to this Section within thirty (30) days of invoicing; late payments
shall accrue interest pursuant to Section 4.2(c). In all instances, M.I.T. shall
pay the fees prescribed for large entities to the United States Patent and
Trademark Office.

7. INFRINGEMENT.

7.1 Notification of Infringement. Each party agrees to provide written notice to
the other party promptly after becoming aware of any infringement of the PATENT
RIGHTS in the FIELD.

7.2 Right to Prosecute Infringements.

(a) COMPANY Right to Prosecute. So long as COMPANY remains the exclusive
licensee of the PATENT RIGHTS in the FIELD in the TERRITORY, COMPANY, to the
extent permitted by law, shall have the right, under its own control and at its
own expense, to prosecute any third party infringement of the PATENT RIGHTS in
the FIELD in the TERRITORY, subject to Sections 7.4 and 7.5. If required by law,
M.I.T. shall permit any action under this Section to be brought in its name,
including being joined as a party-plaintiff, provided that COMPANY shall hold
M.I.T. harmless from, and indemnify M.I.T. against, any costs, expenses, or
liability that M.I.T. incurs in connection with such action. COMPANY’s selection
of counsel (to represent COMPANY and M.I.T. in such an action) shall be subject
to MIT’s approval, which shall not be unreasonably withheld.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

16



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Prior to commencing any such action, COMPANY shall consult with M.I.T. and shall
consider the views of M.I.T. regarding the advisability of the proposed action
and its effect on other licensees of the PATENT RIGHTS and on the public
interest, and the Parties shall agree on the best course of action taking into
account the foregoing factors. COMPANY shall not enter into any settlement,
consent judgment, or other voluntary final disposition of any infringement
action under this Section without the prior written consent of M.I.T., such
consent not to be unreasonably withheld.

(b) M.I.T. Right to Prosecute. In the event that COMPANY is unsuccessful in
persuading the alleged infringer to desist or fails to have initiated an
infringement action within a reasonable time after COMPANY first becomes aware
of the basis for such action, M.I.T. shall have the right, at its sole
discretion, to prosecute such infringement under its sole control and at its
sole expense, and any recovery obtained shall belong to M.I.T. M.I.T. shall
consult with COMPANY prior to commencing any such action.

7.3 Declaratory Judgment Actions. In the event that a PATENT CHALLENGE is
brought against M.I.T. or COMPANY by a third party, M.I.T., at its option, shall
have the right within twenty (20) days after commencement of such action to take
over the sole defense of the action at its own expense. If M.I.T. does not
exercise this right, COMPANY may take over the sole defense of the action at
COMPANY’s sole expense, subject to Sections 7.4 and 7.5.

7.4 Offsets. COMPANY may offset a total of [***] percent ([***]%) of any
expenses incurred under Sections 7.2 and 7.3 against any payments due to M.I.T.
under Article 4, provided that (i) in no event shall such payments under Article
4, when aggregated with any other offsets and credits allowed under this
Agreement, be reduced by more than [***] percent ([***]%) in any REPORTING
PERIOD.

7.5 Recovery. Any recovery obtained in an action brought by COMPANY under
Sections 7.2 or 7.3 shall be distributed as follows: (i) each party shall be
reimbursed for any expenses incurred in the action (including the amount of any
royalty or other payments withheld from M.I.T. as described in Section 7.4),
(ii) as to ordinary damages, COMPANY shall receive an amount equal to its lost
profits or a reasonable royalty on the infringing sales, or whichever measure of
damages the court shall have applied, and COMPANY shall pay to M.I.T. based upon
such amount a reasonable approximation of the running royalties and other
amounts that COMPANY would have paid to M.I.T. if COMPANY had sold the
infringing products, processes and services rather than the infringer and
(iii) as to special or punitive damages, COMPANY shall pay to M.I.T. [***]
percent ([***]%) of such award.

7.6 Cooperation. Each party agrees to cooperate in any action under this Article
which is controlled by the other party, provided that the controlling party
reimburses the cooperating party promptly for any costs and expenses incurred by
the cooperating party in connection with providing such assistance.

7.7 Right to Sublicense. So long as COMPANY remains the exclusive licensee of
the PATENT RIGHTS in the FIELD in the TERRITORY, COMPANY shall have the sole
right to sublicense any alleged infringer in the FIELD in the TERRITORY for
future use of the PATENT RIGHTS in accordance with the terms and conditions of
this Agreement relating to sublicenses. COMPANY will pay to M.I.T. [***] percent
([***]%) of any upfront fees received as part of such sublicense; other revenues
to COMPANY pursuant to such sublicense shall be treated as set forth in Article
4.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

17



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

8. INDEMNIFICATION AND INSURANCE.

8.1 Indemnification.

(a) Indemnity. COMPANY shall indemnify, defend, and hold harmless M.I.T. and its
trustees, officers, faculty, students, employees, and agents and their
respective successors, heirs and assigns (the “Indemnitees”), against any
liability, damage, loss, or expense (including reasonable attorneys’ fees and
expenses) (collectively, “Losses”) incurred by or imposed upon any of the
Indemnitees in connection with any claims, suits, investigations, actions,
demands or judgments arising out of or related to the exercise of any rights
granted to COMPANY under this Agreement or any breach of this Agreement by
COMPANY provided, however, that COMPANY shall have no obligation pursuant to the
foregoing with respect to any Losses that result from the gross negligence or
willful misconduct of any Indemnitee.

(b) Procedures. The Indemnitees agree to provide COMPANY with prompt written
notice of any claim, suit, action, demand, or judgment for which indemnification
is sought under this Agreement. COMPANY agrees, at its own expense, to provide
attorneys reasonably acceptable to M.I.T. to defend against any such claim. The
Indemnitees shall cooperate fully with COMPANY in such defense and will permit
COMPANY to conduct and control such defense and the disposition of such claim,
suit, or action (including all decisions relative to litigation, appeal, and
settlement); provided, however, that any Indemnitee shall have the right to
retain its own counsel, at the expense of COMPANY, if representation of such
Indemnitee by the counsel retained by COMPANY would be inappropriate because of
actual or potential differences in the interests of such Indemnitee and any
other party represented by such counsel. COMPANY agrees to keep M.I.T. informed
of the progress in the defense and disposition of such claim and to consult with
M.I.T. with regard to any proposed settlement.

8.2 Insurance. COMPANY shall obtain and carry in full force and effect
commercial general liability insurance, including products/completed operations
coverage and errors and omissions liability insurance which shall protect
COMPANY and Indemnitees with respect to events covered by Section 8.1(a) above.
Such insurance (i) shall be issued by an insurer licensed to practice in the
Commonwealth of Massachusetts or an insurer pre-approved by M.I.T., such
approval not to be unreasonably withheld, (ii) shall list M.I.T. as an
additional insured thereunder, for the commercial general liability policy only,
and (iii) shall require thirty (30) days written notice to be given to M.I.T.
prior to any cancellation or material change thereof. The limits of the
commercial general liability insurance shall not be less than One Million
Dollars ($1,000,000) per occurrence with an aggregate of Three Million Dollars
($3,000,000) for bodily injury including death, property damage, and
products/completed operations coverage. The limits of the errors and omissions
liability insurance shall not be less than One Million Dollars ($1,000,000) per
claim and in the aggregate. COMPANY shall provide M.I.T. with Certificates of
Insurance evidencing ongoing compliance with this Section. COMPANY shall
continue to maintain such insurance after the expiration or termination of this
Agreement during any period in which COMPANY or any AFFILIATE or SUBLICENSEE
continues (i) to make, use, or sell a product that was a LICENSED PRODUCT under
this Agreement or (ii) to perform a service that was a LICENSED PROCESS under
this Agreement, and thereafter for a period of three (3) years, if the coverage
is under a claims-made policy.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

18



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

9. REPRESENTATIONS OR WARRANTIES

9.1 M.I.T. Representations and Warranties. The M.I.T. Technology Licensing
Office hereby represents and warrants to COMPANY as of the EFFECTIVE DATE that,
subject to Section 2.6 of this Agreement, to its knowledge (i) all inventors of
record that are employees of M.I.T. have assigned or are obligated to assign to
M.I.T. their entire right, title, and interest in the PATENT RIGHTS, and M.I.T.
has the right authority to grant licenses under said PATENT RIGHTS. M.I.T. has
not granted to any third party any rights under the PATENT RIGHTS that would
conflict with this Agreement. M.I.T.’s total liability under the representations
and warranties of this Agreement shall be limited to an amount equal to the
total sum that has been paid by COMPANY to M.I.T. under the provisions of
Article 4 of this Agreement.

EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT, M.I.T. MAKES NO
REPRESENTATIONS OR WARRANTIES OF ANY KIND CONCERNING THE PATENT RIGHTS, AND
HEREBY DISCLAIMS ALL REPRESENTATIONS AND WARRANTIES, EXPRESS OR IMPLIED,
INCLUDING WITHOUT LIMITATION WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NONINFRINGEMENT OF INTELLECTUAL PROPERTY RIGHTS OF M.I.T. OR
THIRD PARTIES, VALIDITY, ENFORCEABILITY AND SCOPE OF PATENT RIGHTS, WHETHER
ISSUED OR PENDING, AND THE ABSENCE OF LATENT OR OTHER DEFECTS, WHETHER OR NOT
DISCOVERABLE.

IN NO EVENT SHALL M.I.T., ITS TRUSTEES, DIRECTORS, OFFICERS, EMPLOYEES AND
AFFILIATES BE LIABLE FOR INCIDENTAL OR CONSEQUENTIAL DAMAGES OF ANY KIND,
INCLUDING ECONOMIC DAMAGES OR INJURY TO PROPERTY AND LOST PROFITS, REGARDLESS OF
WHETHER M.I.T. SHALL BE ADVISED, SHALL HAVE OTHER REASON TO KNOW, OR IN FACT
SHALL KNOW OF THE POSSIBILITY OF THE FOREGOING.

10. ASSIGNMENT.

Without prior written consent of M.I.T., this Agreement may be assigned or
transferred by COMPANY: (i) to an Affiliate (and only for so long as said
Affiliate remains an Affiliate); or (ii) in connection with any merger,
consolidation or reorganization of COMPANY; PROVIDED, THAT (a) COMPANY shall
deliver written notice to M.I.T. at least thirty (30) days prior to any such
proposed assignment or transfer, such notice to include the transferor or
assignee’s contact information as well as a description of all of the material
terms and conditions of the agreement (as well as any changes thereto, as
applicable, within the thirty (30) day notice period) between COMPANY and the
proposed transferor or assignee, (b) prior to the assignment or transfer the
proposed transferor or assignee agrees in writing to assume all obligations and
liabilities of COMPANY as specified in this Agreement, and (c) COMPANY is not in
default of any of its obligations under this Agreement (including without
limitation payment of any amounts due under this Agreement and/or diligence
obligations) at the time of such proposed assignment or transfer. Any attempt by
COMPANY to transfer/assign this Agreement in violation of these restrictions
will be null and void.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

19



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Without prior written consent of M.I.T., this Agreement may be assigned or
transferred by COMPANY in connection with any sale of all, or substantially all,
of a COMPANY’s assets related to the PATENT RIGHTS provided that (a) COMPANY
shall deliver written notice to M.I.T. at least thirty (30) days prior to any
such proposed assignment, such notice to include the assignee’s contact
information as well as a description of all of the material terms and conditions
of the agreement (as well as any changes thereto, as applicable, within the
thirty (30) day notice period) between COMPANY and the proposed assignee,
(b) the proposed assignee agrees in writing to assume all obligations and
liabilities of COMPANY hereunder, and (c) COMPANY is not in default of any of
its obligations under this Agreement (including without limitation payment of
any amounts due under this Agreement and/or diligence obligations) at the time
of such proposed assignment. Any attempt by COMPANY to transfer/assign this
Agreement in violation of these restrictions will be null and void.

11. GENERAL COMPLIANCE WITH LAWS.

11.1 Compliance with Laws. COMPANY shall use reasonable commercial efforts to
comply with all commercially material local, state, federal, and international
laws and regulations relating to the development, manufacture, use, and sale of
LICENSED PRODUCTS and LICENSED PROCESSES.

11.2 Export Control. COMPANY and its AFFILIATES and SUBLICENSEES shall comply
with all United States laws and regulations controlling the export of certain
commodities and technical data, including without limitation all Export
Administration Regulations of the United States Department of Commerce. Among
other things, these laws and regulations prohibit or require a license for the
export of certain types of commodities and technical data to specified
countries. COMPANY hereby gives written assurance that it will comply with, and
will cause its AFFILIATES and SUBLICENSEES to comply with, all United States
export control laws and regulations, that it bears sole responsibility for any
violation of such laws and regulations by itself or its AFFILIATES or
SUBLICENSEES, and that it will indemnify, defend, and hold M.I.T. harmless (in
accordance with Section 8.1) for the consequences of any such violation.

11.3 Non-Use of M.I.T. Name. COMPANY and its AFFILIATES and SUBLICENSEES shall
not use the name of “Massachusetts Institute of Technology,” “Lincoln
Laboratory” or any variation, adaptation, or abbreviation thereof, or of any of
its trustees, officers, faculty, students, employees, or agents, or any
trademark owned by M.I.T., or any terms of this Agreement in any promotional
material or other public announcement or disclosure without the prior written
consent of M.I.T, which consent M.I.T. may withhold in its sole discretion. The
foregoing notwithstanding, without the consent of M.I.T., COMPANY may make
factual statements during the term of this Agreement that COMPANY has a license
from M.I.T. under one or more of the patents and/or patent applications
comprising the PATENT RIGHTS in business literature. Such statements may not be
used in marketing, promotion, or advertising.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

20



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

11.4 Marking of LICENSED PRODUCTS. To the extent commercially feasible and
consistent with prevailing business practices, COMPANY shall mark, and shall
cause its AFFILIATES and SUBLICENSEES to mark, all LICENSED PRODUCTS that are
manufactured or sold under this Agreement with the number of each issued patent
under the PATENT RIGHTS that applies to such LICENSED PRODUCT.

12. TERMINATION.

12.1 Voluntary Termination by COMPANY. COMPANY shall have the right to terminate
this Agreement, for any reason, (i) upon at least six (6) months prior written
notice to M.I.T., such notice to state the date at least six (6) months in the
future upon which termination is to be effective, and (ii) upon payment of all
amounts due to M.I.T. through such termination effective date.

12.2 Cessation of Business. If COMPANY ceases to carry on its business related
to this Agreement, M.I.T. shall have the right to terminate this Agreement
immediately upon written notice to COMPANY.

12.3 Termination for Default.

(a) Nonpayment. In the event COMPANY fails to pay any amounts due and payable to
M.I.T. hereunder, and fails to make such payments within thirty (30) days after
receiving written notice of such failure, M.I.T. may terminate this Agreement
immediately upon written notice to COMPANY.

(b) Material Breach. In the event COMPANY commits a material breach of its
obligations under this Agreement, except for breach as described in
Section 12.3(a), and fails to cure that breach within sixty (60) days after
receiving written notice thereof, M.I.T. may terminate this Agreement
immediately upon written notice to COMPANY.

12.4 Termination as a Consequence of PATENT CHALLENGE.

(a) By COMPANY. If COMPANY or any of its AFFILIATES brings a PATENT CHALLENGE
against M.I.T., or assists others in bringing a PATENT CHALLENGE against M.I.T.
(except as required under a court order or subpoena), then M.I.T. may
immediately terminate this Agreement.

(b) By SUBLICENSEE. If a SUBLICENSEE brings a PATENT CHALLENGE or assists
another party in bringing a PATENT CHALLENGE (except as required under a court
order or subpoena), then M.I.T. may send a written demand to COMPANY to
terminate such sublicense. If COMPANY fails to so terminate such sublicense
within thirty (30) days after M.I.T.’s demand, M.I.T. may immediately terminate
this Agreement.

12.5 Disputes regarding Termination. If COMPANY disputes any termination by
M.I.T. under this Section, it must notify M.I.T. of the nature of such dispute
and the proposed manner in which to resolve the dispute within (10) days of
receipt of notification of breach or notification of termination by M.I.T.,
whichever is sooner. If the parties do not resolve such dispute within ten
(10) days of such notification, then COMPANY shall be required to initiate

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

21



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

the dispute resolution procedures outlined in Section 13.3(a) immediately. If it
does not do so, COMPANY shall be considered to have waived its rights to dispute
the termination.

12.6 Effect of Termination.

(a) Survival. The following provisions shall survive the expiration or
termination of this Agreement:

 

  •   Article 1 (“Definitions”);

  •   Section 5.2 (“Content of Reports and Payments”);

  •   Section 5.4 (“Records”);

  •   Article 8 (“Indemnification and Insurance”);

  •   Article 9 (“No Representations or Warranties”);

  •   Article 13 (“Dispute Resolution”);

  •   Article 14 (“Miscellaneous”);

  •   Section 11.1 (“Compliance With Laws”);

  •   Section 11.2 (“Export Control”);

  •   Section 12.5 (“Disputes regarding Termination”); and

  •   Section 12.6 (“Effect of Termination”).

(b) Pre-termination Obligations. In no event shall termination of this Agreement
release COMPANY, AFFILIATES, or SUBLICENSEES from the obligation to pay any
amounts that became due on or before the effective date of termination. After
the date of termination or expiration, COMPANY, AFFILIATES and SUBLICENSEEs
(a) may sell LICENSED PRODUCTS then in stock and (b) may complete the production
of LICENSED PRODUCTS then in the process of production and sell the same;
provided that, in the case of both (a) and (b), COMPANY shall pay the applicable
royalties and payments to M.I.T. in accordance with Article 4, provide reports
and audit rights to M.I.T. pursuant to Article 5 and maintain insurance in
accordance with the requirements of Section 8.2.

(c) SUBLICENSES. Each SUBLICENSEE that is not at that time in breach of its
SUBLICENSE shall have the right to obtain a license from M.I.T. on substantially
the same terms and conditions as set forth herein, which shall not impose any
representations, warranties, obligations or liabilities on M.I.T. that are not
included in this Agreement; provided, that (i) the scope of the license granted
directly by M.I.T. to such SUBLICENSEE shall be co-extensive with the scope of
the SUBLICENSE granted by COMPANY to such SUBLICENSEE, (ii) if the SUBLICENSE
granted to such SUBLICENSEE was non-exclusive, such SUBLICENSEE shall not have
the right to participate in the prosecution or enforcement of the Patent Rights
under the license granted to it directly by M.I.T., (iii) if there is more than
one SUBLICENSEE, each SUBLICENSEE that is granted a direct license shall be
responsible for a pro rata share of the reimbursement due under Section 6.2 of
this Agreement (based on the number of direct licenses under the PATENT RIGHTS
in effect on the date of reimbursement), (iv) the financial terms of such direct
license by M.I.T. shall be the more favorable to M.I.T. of the financial terms
(taken as a whole) in the SUBLICENSE granted to such SUBLICENSEE or the
financial terms (taken as a whole) that apply to COMPANY herein, (v) M.I.T.
shall not have any obligations that are greater than or inconsistent with the
obligations of M.I.T. under this Agreement or the nature of M.I.T. as an
academic and non-profit entity, or any fewer rights than

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

22



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

M.I.T. has under this Agreement, and (vi) all obligations arising prior to
execution of such direct license shall remain the responsibility of COMPANY and
M.I.T. shall be released from any and all liability relating to such
obligations. If any SUBLICENSEE desires to enter into such a direct license, it
shall be wholly the responsibility of that SUBLICENSEE to notify M.I.T. of such
desire no later than thirty (30) days after the effective date of termination of
this Agreement.

13. DISPUTE RESOLUTION.

13.1 Mandatory Procedures. The parties agree that any dispute arising out of or
relating to this Agreement shall be resolved solely by means of the procedures
set forth in this Article, and that such procedures constitute legally binding
obligations that are an essential provision of this Agreement. If either party
fails to observe the procedures of this Article, as may be modified by their
written agreement, the other party may bring an action for specific performance
of these procedures in any court of competent jurisdiction.

13.2 Equitable Remedies. Although the procedures specified in this Article are
the sole and exclusive procedures for the resolution of disputes arising out of
or relating to this Agreement, either party may seek a preliminary injunction or
other provisional equitable relief if, in its reasonable judgment, such action
is necessary to avoid irreparable harm to itself or to preserve its rights under
this Agreement.

13.3 Dispute Resolution Procedures.

(a) Mediation. In the event of any dispute arising out of or relating to this
Agreement, either party may initiate mediation upon written notice to the other
party (“Notice Date”) pursuant to Section 14.1, whereupon both parties shall be
obligated to engage in a mediation proceeding. The mediation shall commence
within forty-five (45) days of the Notice Date. The mediation shall be conducted
by a single mediator in Boston, Massachusetts. The party requesting mediation
shall designate two (2) or more nominees for mediator in its notice. The other
party may accept one of the nominees or may designate its own nominees by notice
addressed to the American Arbitration Association (AAA) and copied to the
requesting party. If within, fifteen (15) days following the request for
mediation, the parties have not selected a mutually acceptable mediator, a
mediator shall be appointed by the AAA according to the Commercial Mediation
Rules. The mediator shall attempt to facilitate a negotiated settlement of the
dispute, but shall have no authority to impose any settlement terms on the
parties. The expenses of the mediation shall be borne equally by the parties,
but each party shall be responsible for its own counsel fees and expenses.

(b) Trial Without Jury. If the dispute is not resolved by mediation within
forty-five (45) days after commencement of mediation, each party shall have the
right to pursue any other remedies legally available to resolve the dispute,
provided, however, that the parties expressly waive any right to a jury trial in
any legal proceeding under this Article.

13.4 Performance to Continue. Each party shall continue to perform its
undisputed obligations under this Agreement pending final resolution of any
dispute arising out of or relating to this Agreement; provided, however, that a
party may suspend performance of its undisputed obligations during any period in
which the other party fails or refuses to perform its

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

23



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

undisputed obligations. Nothing in this Article is intended to relieve COMPANY
from its obligation to make undisputed payments pursuant to Articles 4 and 6 of
this Agreement.

13.5 Statute of Limitations. The parties agree that all applicable statutes of
limitation and time-based defenses (including, but not limited to, estoppel and
laches) shall be tolled while the procedures set forth in Sections 13.3(a) are
pending. The parties shall cooperate in taking any actions necessary to achieve
this result.

14. MISCELLANEOUS.

14.1 Notice. Any notices required or permitted under this Agreement shall be in
writing, shall specifically refer to this Agreement, and shall be sent by hand,
recognized national overnight courier, confirmed facsimile transmission,
confirmed electronic mail, or registered or certified mail, postage prepaid,
return receipt requested, to the following addresses or facsimile numbers of the
parties:

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

24



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

If to M.I.T.:

Massachusetts Institute of Technology

Technology Licensing Office, Room NE18-501

255 Main Street, Kendall Square

Cambridge, MA 02142-1601

Attention: Director

Tel: 617-253-6966

Fax: 617-258-6790

If to COMPANY:

Synlogic, Inc.

130 Brookline Street, #201

Cambridge, MA 02141

Attn: Legal Department

If, to COMPANY, notices regarding financial matters, including invoices:

Synlogic, Inc.

130 Brookline Street, #201

Cambridge, MA 02141

Attn: Legal Department

All notices under this Agreement shall be deemed effective upon receipt. A party
may change its contact information immediately upon written notice to the other
party in the manner provided in this Section.

14.2 Governing Law/Jurisdiction. This Agreement and all disputes arising out of
or related to this Agreement, or the performance, enforcement, breach or
termination hereof, and any remedies relating thereto, shall be construed,
governed, interpreted and applied in accordance with the laws of the
Commonwealth of Massachusetts, U.S.A., without regard to conflict of laws
principles, except that questions affecting the construction and effect of any
patent shall be determined by the law of the country in which the patent shall
have been granted. The state and federal courts having jurisdiction over
Cambridge, MA, USA, provide the exclusive forum for any PATENT CHALLENGE and/or
any court action between the parties relating to this Agreement. COMPANY submits
to the jurisdiction of such courts and waives any claim that such court lacks
jurisdiction over COMPANY or its AFFILIATES or constitutes an inconvenient or
improper forum.

14.3 Force Majeure. Neither party will be responsible for delays resulting from
causes beyond the reasonable control of such party, including without limitation
fire, explosion, flood, war, strike, or riot, provided that the nonperforming
party uses commercially reasonable efforts to avoid or remove such causes of
nonperformance and continues performance under this Agreement with reasonable
dispatch whenever such causes are removed.

14.4 Amendment and Waiver. This Agreement may be amended, supplemented, or
otherwise modified only by means of a written instrument signed by both parties.
Any waiver of

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

25



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

any rights or failure to act in a specific instance shall relate only to such
instance and shall not be construed as an agreement to waive any rights or fail
to act in any other instance, whether or not similar.

14.5 Severability. In the event that any provision of this Agreement shall be
held invalid or unenforceable for any reason, such invalidity or
unenforceability shall not affect any other provision of this Agreement, and the
parties shall negotiate in good faith to modify the Agreement to preserve (to
the extent possible) their original intent. If the parties fail to reach a
modified agreement within thirty (30) days after the relevant provision is held
invalid or unenforceable, then the dispute shall be resolved in accordance with
the procedures set forth in Article 13. While the dispute is pending resolution,
this Agreement shall be construed as if such provision were deleted by agreement
of the parties.

14.6 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective permitted successors and assigns.

14.7 Headings. All headings are for convenience only and shall not affect the
meaning of any provision of this Agreement.

14.8 Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to its subject matter and supersedes all prior
agreements or understandings between the parties relating to its subject matter.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives.

The EFFECTIVE DATE of this Agreement is Nov 13, 2015.

 

MASSACHUSETTS INSTITUTE OF TECHNOLOGY       SYNLOGIC, INC. By:   /s/ Lita L.
Nelsen     By:   /s/ Bharatt Chowrira Name:   Lita L. Nelsen     Name:   Bharatt
Chowrira Title:   Director, Technology Licensing Office     Title:   President

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

26



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

APPENDIX A

List of Patent Applications and Patents

I. United States Patents and Applications

[***].

[***].

[***].

[***].

[***].

[***].

[***].

[***]

 

APPENDIX A

List of Patent Application and Patents

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

LOGO [g431294g11k59.jpg]

Phone 617–253-6966

Fax 617–258-6790

http://web.mit.edu/tlo

November 9, 2015

This letter agreement (“Letter Agreement”) among Massachusetts Institute of
Technology (“MIT”), Synlogic, Inc. (“Synlogic”) and Synlogic IBDCo (“IBDCo”)
modifies that certain Exclusive Patent License Agreement by and between MIT and
Synlogic (the “MIT License Agreement”) having an effective date of November 9,
2015. With respect to this Letter Agreement, MIT, Synlogic and IBDCo, are each
individually a “Party” and, collectively, MIT, Synlogic and IBDCo are the
“Parties”.

WHEREAS, Synlogic has entered into an agreement with IBDCo effective as of the
16th of July, 2015 (the “[***] Agreement”) under which, among other things,
Synlogic [***] and MIT has received a copy of such [***] Agreement pursuant to a
Confidential Disclosure Agreement by and between Synlogic and MIT effective the
21st of September, 2015;

WHEREAS, Synlogic has entered into an agreement with [***] (“[***]”) dated as of
the 16th of July 2015 (the “[***] Agreement”), under which, among other things,
Synlogic [***] and MIT has received a copy of such [***] Agreement pursuant to a
Confidential Disclosure Agreement by and between Synlogic and MIT effective the
21st of September, 2015;

WHEREAS, [***] has communicated to Synlogic that it requires [***] and has
requested that MIT consent to additional modifications of the MIT License
Agreement; and

WHEREAS, capitalized terms used and not otherwise defined herein shall have the
meanings given to such terms in the MIT License Agreement.

Now therefore, the Parties agree as follows:

 

  1. Authority of the MIT License Agreement. The Parties acknowledge and agree
that any practice of the MIT Patent Rights shall be entirely subject to and
governed by the terms and conditions of the MIT License Agreement, including
without limitation all FIELD and TERRITORY restrictions thereunder, except as
expressly indicated otherwise under this Letter Agreement.

 

  2. Regarding the MIT License Agreement, Section 2.4. From such time as [***]
in full compliance with the [***] Agreement, and [***], MIT hereby [***] and any
and all [***] shall be fully subject to the terms and conditions of the MIT
License Agreement, in each case except as expressly indicated otherwise under
this Letter Agreement.

 

  3. Regarding the MIT License Agreement, Section 3.1. The Parties acknowledge
and agree that (a) Synlogic shall fulfill the diligence obligations set forth in
Section 3.1 of the MIT License, directly itself or through an AFFILIATE or
SUBLICENSEE, and (b) it is not the intent of the Parties that [***] be directly
obligated to MIT to fulfill any such diligence obligations.

 

  4. Regarding the MIT License Agreement, Section 4.1(d). Synlogic shall be
entitled to pay to MIT a running royalty of [***] percent ([***]%) of Net Sales
made by [***]. The Parties acknowledge and understand that such entitlement
applies only to sales made pursuant to [***].

 

  5. Regarding the MIT License Agreement, Section 4.1(g).

CONFIDENTIAL TREATMENT REQUESTED

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

LOGO [g431294g11k59.jpg]

Phone 617–253-6966

Fax 617–258-6790

http://web.mit.edu/tlo

 

  a. Any and all payments received by Synlogic, an Affiliate of Synlogic, or the
stockholders of Synlogic or such Affiliate, shall be shared with MIT pursuant to
Section 4.1(g) of the MIT License Agreement, to the extent such payments
constitute [***] of the MIT License Agreement.

 

  b. It has been represented to MIT that certain payments [***] will be directed
towards the research and development of products and/or processes that may
constitute Licensed Products and/or Licensed Processes, although not
specifically described as such thereunder. To the extent such amounts are
actually applied towards the research and development of such products and/or
processes, as determined to MIT’s satisfaction, such amounts [***] the MIT
License Agreement, although MIT shall retain its audit rights under Section 5.4
of the MIT License Agreement with respect to such payments.

 

  6. Regarding the MIT License Agreement, Section 6.1. MIT shall prepare, file,
prosecute and maintain all of the MIT Patent Rights and shall provide Synlogic
with reasonable opportunities to advise MIT and cooperate with MIT in such
filing, prosecution and maintenance. Synlogic shall solely be responsible for
adhering to the obligations incurred under Section 4.2.1(a) of the [***]
Agreement.

 

  7. Regarding the MIT License Agreement, Article 10. Any transfer of [***] (as
such rights and obligations are modified by this Letter Agreement), where such
transfer is made [***], shall be considered to be a transfer of rights in
compliance with Article 10 of the MIT License Agreement. For the avoidance of
doubt, any other attempt [***] which violates the conditions of Article 10 of
the MIT License Agreement will be null and void.

 

  8. Regarding Section 12 .4(b) of the MIT License Agreement. In accordance with
Section 12.4(b) of the MIT License Agreement, MIT shall be permitted to demand
that Synlogic terminate the [***] Agreement in the event that [***] a PATENT
CHALLENGE against MIT.

 

  9. Synlogic hereby represents and warrants that it has obtained the insurance
coverage required under Section 8.2 of the MIT License Agreement , and further
represents that such coverage will protect MIT with respect to events covered by
[***] Agreement and [***], as well as Section 8.1 of the MIT License Agreement.

 

  10. Except as expressly modified by this Letter Agreement, the MIT License
Agreement shall remain unchanged and in full force and effect in accordance with
its terms. THE MODIFICATIONS ASSENTED TO IN THIS LETTER AGREEMENT ARE STRICTLY
LIMITED AND DO NOT CONSTITUTE A WAIVER TO, OF, OR WITH RESPECT TO ANY OF THE
RIGHTS UNDER THE MIT LICENSE AGREEMENT AS THEY RELATE TO THE PARTIES OR TO THIRD
PARTIES NOT COVERED BY THIS LETTER AMENDMENT.

 

  11. Synlogic shall have no right to assign this Letter Agreement without the
written consent of MIT, except in connection with an assignment of the MIT
License Agreement made in compliance with the terms thereof.

 

  12. Synlogic and IBDCo acknowledge and agree that [***] of the provisions in
the [***] Agreement.

CONFIDENTIAL TREATMENT REQUESTED

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

LOGO [g431294g11k59.jpg]

Phone 617–253-6966

Fax 617–258-6790

http://web.mit.edu/tlo

IN WITNESS WHEREOF, the parties hereto have caused this Letter Amendment to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

 

MASSACHUSETTS INSTITUTE OF TECHNOLOGY By:  

/s/ Lita L. Nelsen

Name:   Lita L. Nelsen Title:   Director, MIT Technology Licensing Office
SYNLOGIC, INC. By:  

/s/ Bharatt Chowrira

Name:   Bharatt Chowrira Title:   President SYNLOGIC IBDCO, INC By:  

/s/ Bharatt Chowrira

Name:   Bharatt Chowrira Title:   President

CONFIDENTIAL TREATMENT REQUESTED

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

FIRST AMENDMENT TO THE EXCLUSIVE PATENT LICENSE AGREEMENT

This First Amendment to the Exclusive Patent License Agreement (this “FIRST
AMENDMENT”), effective as of the date set forth above the signatures of the
parties below (the “AMENDMENT EFFECTIVE DATE”), is by and between the
Massachusetts Institute of Technology (“M.I.T.”), a Massachusetts corporation
having its principal office at 77 Massachusetts Avenue, Cambridge,
Massachusetts, 02139, and Synlogic, Inc. (“COMPANY”), a corporation with a
principal place of business at, 200 Sydney Street, #320, Cambridge, MA 02139,
and amends that certain Exclusive Patent License Agreement between M.I.T. and
COMPANY dated as of November 9, 2015 and referenced under [***] (the “LICENSE
AGREEMENT”) and which was modified by the Letter Agreement effective November 9,
2015. Capitalized terms used herein without definition shall have the meaning
given such terms in the LICENSE AGREEMENT.

WHEREAS COMPANY wishes to exercise its option rights in accordance with LICENSE
AGREEMENT Section 2.3 (Limited-Term Option to Improvements) to license and add
an additional [***] to its PATENT RIGHTS;

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein, M.I.T. and COMPANY agree to modify the LICENSE AGREEMENT as follows:

1. Appendix A of the LICENSE AGREEMENT is hereby deleted and replaced with the
revised Appendix A set forth below the signatures of the parties on this FIRST
AMENDMENT.

2. COMPANY will pay to M.I.T. an Improvement Addition Fee of [***] dollars
($[***]) within thirty (30) days of the AMENDMENT EFFECTIVE DATE.

3. At the AMENDMENT EFFECTIVE DATE, COMPANY will reimburse M.I.T. for all fees
and costs incurred before the AMENDMENT EFFECTIVE DATE relating to the filing,
prosecution and maintenance of the patent applications being added to the PATENT
RIGHTS under this FIRST AMENDMENT within thirty (30) days of the AMENDMENT
EFFECTIVE DATE. As of July 18, 2016 M.I.T. has incurred approximately [***]
dollars ($[***]) for such patent-related fees and costs. Late payments shall
accrue interest under the terms of the LICENSE AGREEMENT.

4. The remaining terms and conditions of the LICENSE AGREEMENT remain intact.
This Amendment may be executed in any number of counterparts, each of which when
so executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

one and the same instrument; signature pages may be attached from multiple
separate counterparts and attached to a single counterpart so that all signature
pages are physically attached to the same document.

IN WITNESS WHEREOF, the parties have caused this FIRST AMENDMENT to be executed
under seal by their duly authorized representatives.

The AMENDMENT EFFECTIVE DATE is July 20, 2016

 

MASSACHUSETTS INSTITUTE OF TECHNOLOGY     SYNLOGIC, INC. By:  

/s/ Lesley Millar-Nicholson

    By:  

/s/ Bharatt Chowrira

Name:   Lesley Millar-Nicholson     Name:   Bharatt Chowrira Title:   Director,
Technology Licensing Office     Title:   President

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

APPENDIX A

List of Patent Applications and Patents

1. [***]

2. [***]

3. [***]

4. [***]

5. [***]

6. [***]

7. [***]

8. [***]

9. [***]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.